Case 2:19-cv-02889-DRH-ARL Document 60 Filed 08/13/21 Page 1 of 2 PageID #: 1776




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 PETER MONTANA,
                                     Plaintiff,                     ORDER ADOPTING REPORT
                                                                    AND RECOMMENDATION
  - against -                                                       2:19-cv-2889 (DRH) (ARL)
 RMS INDUSTRIES OF NEW YORK, INC.,
 DENNIS FERRO, GERI GREGOR, S2 HR
 SOLUTIONS 1A, LLC,
                                       Defendants.
 ---------------------------------------------------------------X


 HURLEY, Senior District Judge:

         Presently before the Court is the Report and Recommendation of Magistrate

 Judge Arlene R. Lindsay, dated July 19, 2021 (the “R&R” [DE 59]), recommending

 the Court deny Defendant S2 HR Solutions 1A, LLC’s (“S2”) motion for attorney’s

 fees. Judge Lindsay concluded that S2 failed to meet its burden of establishing a

 contractual right to attorney’s fees. S2 had argued that the terms of a Client Services

 Agreement with RMS Industries, Inc. entitled it to attorney’s fees.                      R&R at 3.

 Plaintiff’s claims against S2, however, “arose from services [S2] provided to RMS

 Industries of New York, Inc.,” a non-party to Client Services Agreement who is

 controlled by different individuals than those controlling RMS Industries, Inc. R&R

 at 5–6 (emphasis added). Absent evidence of an assignment, the Client Services

 Agreement did not entitle S2 to attorney’s fees. Id.

         More than fourteen (14) days have passed since service of the R&R and no

 objections have been filed. Pursuant to 28 U.S.C. § 636(b) and Federal Rule Civil




                                                   Page 1 of 2
Case 2:19-cv-02889-DRH-ARL Document 60 Filed 08/13/21 Page 2 of 2 PageID #: 1777




 Procedure 72, this Court has reviewed the R&R for clear error. Having found none,

 the Court concurs in the R&R’s reasoning and result. Accordingly,

       S2’s motion for attorney’s fees is DENIED.

 SO ORDERED.


 Dated: Central Islip, New York              s/ Denis R. Hurley
        August 13, 2021                      Denis R. Hurley
                                             United States District Judge




                                    Page 2 of 2
